DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of invention I (claims 1-2, and 5-9), and species election of the composition as recited in claim 1 (wherein L is PPh3 and n is 2.7) in the reply filed 1/29/2021 is acknowledged. 
Claims 1-19 are pending. Claims 3-4, and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
Claims 1, 2, and 5 are under examination.
Priority
This application claims priority from U.S. provisional application 62697617, filed 7/13/2018, which is acknowledged.
Information Disclosure Statement
Applicant’s IDS submitted on 10/10/2019 is acknowledged and has been considered. A signed copy is attached hereto. 

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curado (Scientista Symposium. New York, NY, US. April 13-15, 2018; IDS filed 10/10/2019, item 2) in view of Van Berkel (WO 2014/057115 A1, published 4/17/2014).
Curado discloses targeted therapies using the following gold-containing linker, 

    PNG
    media_image1.png
    133
    184
    media_image1.png
    Greyscale
, conjugated to trastuzumab via cysteine conjugation (whole document).
	Curado does not teach that n = 2.7.
	This deficiency is made up for by Van Berkel.
Van Berkel discloses an Antibody A (comprising a variable domain which is SEQ ID NO. 1 paired with SEQ ID NO. 2) conjugated with drug linker E, wherein the DAR was measured to be 2.7. Trastuzumab is an anti-Her2 antibody comprising a VH domain having the sequence according to SEQ ID NO. 1 and a VL domain having the sequence according to SEQ ID NO. 2 (Page 168 lines 1-7). Thus Van Berkel discloses an antibody drug conjugate with an antibody comprising the same VL and VH binding sites as trastuzumab with a DAR of 2.7.
It would be obvious to one of ordinary skill in the art to modify the antibody drug conjugate (ADC) comprising trastuzumab as taught by Curado, to further comprise a DAR of 2.7 for an ADC comprising an antibody comprising the same VL and VH binding sites as trastuzumab, as taught by Van Berkel. One would have been motivated to do so in order to maximize efficacy and minimize toxicity when designing an ADC (Page 3, lines 9-11) for treating cancer. Efforts to design and refine ADC have focused on drug/antibody ratios (Page 3, lines 9-11). 
As Van Berkel teaches that an ADC comprising an anti-Her2 antibody with the same VH and VL sequences as trastuzumab, could be produced and used for breast cancer treatments (Page 170, Example 13) and that these ADCs could have a DAR of 2.7 (Page 168 lines 1-7), it would be obvious to one of ordinary skill in the art to also modify an ADC comprising trastuzumab to further comprise a DAR of 2.7. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643